DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination, Remarks and Amendments filed on the 5th day of February, 2021. Currently claims 1-6, and 8-21 are pending. Claim 7 has been cancelled. Claims 21 has been added. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5th day of February, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030204130 to Colston et al. (hereinafter Colston) in view of U.S. Patent Application Publication No. 20150066557 to Lichti in view of U.S. Patent Application Publication No. 20140257047 to Sillay et al. (hereinafter Sillay).

Referring to Claim 1, 9 and 16 (substantially similar in scope and language), the combination of Colston, Lichti and Sillay teaches a method, a computer system and a computer program product for identifying an individual exposed to an illness carried by another individual, the method comprising:
detecting, by a first mobile device, a second mobile device using a low-energy radio frequency communication
Specifically, Colston discloses detecting, using multiple devices such as a first and second mobile device, information regarding the device and the user of the device (see at least Colston: ¶ 25-31). Colston further discloses that the system is connected over a network where communication is through radio frequencies (see at least Colston: ¶ 27-28).
recording on the first mobile device a set of contact data comprising: an identification number of the second mobile device, a distance between the first mobile device and the second mobile device, and a duration that the second mobile device is within a specified distance to the first mobile device
Specifically, Colston discloses the system recording information such as an identification number of a mobile device and the distance between an interest of study and the mobile device (see at least Colston: ¶ 30). Colston further discloses recording duration data related to the device 
Colston discloses that each personal apparatus (both first and second mobile devices) are equipped with capabilities of storing information related to other personal apparatuses and various proximity and time information (see at least Colston: ¶ 29). Colston further discloses that the personal apparatus is also capable of transmitting and receiving information to and from a central sever for further processing and storage (see at least Colston: ¶ 29).
encrypting the set of contact data as the data is received at the first mobile device using a public key having a corresponding private key held by a user of the first mobile device and storing the encrypted set of contact data in a data storage on the first mobile device, wherein the private key is stored on the first mobile device and enables decryption of the encrypted set of contact data responsive to identification of an individual carrying a disease
Colston discloses that each personal apparatus (both first and second mobile devices) are equipped with capabilities of storing information related to other personal apparatuses and various proximity and time information (see at least Colston: ¶ 29 and 33-36). Colston further discloses that the personal apparatus is also capable of transmitting information to a central sever for further processing and storage (see at least Colston: ¶ 29).
Examiner notes that the limitation to encrypting the data is not explicitly stated in Colston (further addressed below).
periodically checking, by the first mobile device, an exposure computer system for an exposure alert comprising an identification number associated with an individual carrying an illness and a sliding scale on which an infectious exposure distance is correlated to, and an infectious exposure duration; 
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). Colston further discloses the system receiving a notification indicating the device name (identification number) (see at least Colston: Fig. 2 and ¶ 30). 
Colston discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 23, 25, 34 and 36). Examiner notes that the identified individuals amounts to listing out the exposed individuals in order to transmit a message specifically to the individuals that were potentially exposed. 
Colston discloses that each personal apparatus (both first and second mobile devices) are equipped with capabilities of storing information related to other personal apparatuses and various proximity and time information (see at least Colston: ¶ 29). Colston further discloses that the personal apparatus is also capable of transmitting and receiving information to and from a central sever for further processing and storage (see at least Colston: ¶ 29).
Colston further discloses the use of a “sliding scale” when determining if and when to notify users based on their exposure (see at least Colston: ¶ 30-34). Examiner notes that the 
Colston does not explicitly state that the mobile device periodically checks an exposure computer system for an alert (further addressed below).
in response to receipt of the alert, decrypting the encrypted set of data on the first device using the private key stored thereon and conducting an exposure analysis of the stored set of data privately on the first mobile device using a decryption key stored thereon, the exposure analysis determining whether the identification number of the second mobile device stored on the first mobile device matches the identification number associated with the individual carrying the illness in the exposure alert, based on criteria thresholds comprising: the infectious exposure distance and the infectious exposure duration
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts infectious exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). 
Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). Colston discloses that the system incorporates a proximity threshold with respect to an infected 
Colston further discloses the system receiving a notification indicating the device name (identification number) (see at least Colston: Fig. 2 and ¶ 30). 
Colston discloses detecting, using multiple devices such as a first and second mobile device, information regarding the device and the user of the device (see at least Colston: ¶ 25-31). Colston further discloses that the system is connected over a network where communication is through radio frequencies (see at least Colston: ¶ 27-28).
Examiner notes that the system provides the method step of obtaining an exposure alert when the system is searched to identify various devices and their identification number, the system then allows for a further exposure analysis of the device by comparing the various exposure information such as duration and proximity between the devices.
Examiner further notes that Colston, while discloses storing information on a personal apparatus and analyzing that information in order to generate an alert as to exposure, does not explicitly teach that the information stored on each of the individual personal apparatus units is privately stored on the first mobile device using a decryption key stored thereon. Examiner notes that Colston does not explicitly state the claim limitation directed to encrypting and decrypting of the encrypted information transmitted and stored by the various personal computing devices (further addressed below).

responsive to the exposure analysis finding a match within the criteria thresholds, providing a user of the first mobile device an option to share exposure data with a health organization
Specifically, Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
Colston further discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 23, 25, 34 and 36). Examiner notes that the identified individuals amounts to listing out the exposed individuals in order to transmit a message specifically to the individuals that were potentially exposed. 
Examiner notes that the system provides the method step of obtaining an exposure alert when the system is searched to identify various devices and their identification number, the system then allows for a further exposure analysis of the device by comparing the various exposure information such as duration and proximity between the devices. Examiner notes that 
However, Colston does not explicitly state responsive to the exposure analysis finding a match within the criteria thresholds, providing a user of the first mobile device an option to share exposure data with a health organization (further addressed below).
responsive to selection of an option to share exposure data with the health organization, providing the private key with which to decrypt and access the set of contact data to the health organization
Specifically, Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
Colston further discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 23, 25, 34 and 36). Examiner notes that the identified individuals amounts to listing out the exposed individuals in order to transmit a message specifically to the individuals that were potentially exposed. 

Colston does not explicitly state responsive to selection of an option to share exposure data with the health organization, providing the private key with which to decrypt and access the set of contact data to the health organization (further addressed below).
Colston does not explicitly state:
periodically checking, by the first mobile device, an exposure computer system for an exposure alert
encrypting the set of contact data as the data is received at the first mobile device using a public key having a corresponding private key held by a user of the first mobile device and storing the encrypted set of contact data in a data storage on the first mobile device, wherein the private key is stored on the first mobile device and enables decryption of the encrypted set of contact data responsive to identification of an individual carrying a disease
storing information on a device privately on the first mobile device using a decryption key stored thereon when accessing the information for processing or analysis
responsive to the exposure analysis finding a match within the criteria thresholds, providing a user of the first mobile device an option to share exposure data with a health organization
responsive to selection of an option to share exposure data with the health organization, providing the private key with which to decrypt and access the set of contact data to the health organization
Lichti is cited to teach:
periodically checking, by the first mobile device, an exposure computer system for an exposure alert
encrypting and storing the set of data in a data storage
responsive to the exposure analysis finding a match within the criteria thresholds, providing a user of the first mobile device an option to share exposure data with a health organization
Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking and reporting device to connect to the server over to network to provide location and temporal information related to the mobile resource. 
Lichti teaches that the system incorporates encryption and decryption methods and systems in order to protect the information transmitted over the network (see at least Lichti: ¶ 99 and 104).
Furthermore, Lichti teaches it is known for the system to receive the location and temporal information from the tracking and reporting devices and comparing the information to 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of periodically checking the server system in order to generate reports related to exposure, using encryption and decryption methods to protect transmitting information and giving the option to share the information with an health organization (as disclosed by Lichti) into the method and system for identifying an individual exposed to an illness carried by another individual using a plurality of devices connected over a network where the system monitors the interactions and activities of the plurality of devices (as disclosed by Colston). One of ordinary skill in the art would have been motivated to incorporate the feature of periodically checking the server system in order to generate reports related to exposure, using encryption and decryption methods to protect transmitting information and giving the option to share the information with an health organization because it would notify those people who may have come into contact with an infecting individual (see Lichti: ¶ 93).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of periodically checking the server system in order to generate See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of periodically checking the server system in order to generate reports related to exposure, using encryption and decryption methods to protect transmitting information and giving the option to share the information with an health organization into the method and system for identifying an individual exposed to an illness carried by another individual using a plurality of devices connected over a network where the system monitors the interactions and activities of the plurality of devices). See also MPEP § 2143(I)(A).
Sillay is cited to teach:
encrypting the set of contact data as the data is received at the first mobile device using a public key having a corresponding private key held by a user of the first mobile device and storing the encrypted set of contact data in a data storage on the first mobile device, wherein the private key is stored on the first mobile device and enables decryption of the encrypted set of contact data responsive to identification of an individual carrying a disease
storing information on a device privately on the first mobile device using a decryption key stored thereon when accessing the information for processing or analysis
responsive to selection of an option to share exposure data with the health organization, providing the private key with which to decrypt and access the set of contact data to the health organization
Colston discloses storing information on a personal apparatus and analyzing that information in order to generate an alert as to exposure. 
Lichti teaches that the system incorporates encryption and decryption methods and systems in order to protect the information transmitted over the network (see at least Lichti: ¶ 99 and 104).
Sillay, which talks about a method and system for providing a patient permission-based mobile health-linked information collection and exchange system, teaches it is known to encrypt(ing) the set of contact data as the data is received at the first mobile device using a public key having a corresponding private key held by a user of the first mobile device and storing the encrypted set of contact data in a data storage on the first mobile device, wherein the private key is stored on the first mobile device and enables decryption of the encrypted set of contact data responsive to identification of an individual carrying a disease (see at least Sillay: ¶ 155-157, 159, 199, and 202).
Sillay further teaches storing information on a device privately on the first mobile device using a decryption key stored thereon when accessing the information for processing or analysis (see at least Sillay: ¶ 156 and 199).
responsive to selection of an option to share exposure data with the health organization, providing the private key with which to decrypt and access the set of contact data to the health organization (see at least Sillay: ¶ 27, 154, 169, 175, ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the features of decryption keys and encryption keys and other processes when transmitting information for medical purposes and emergency diagnosis purposes and giving the users the option to permit the transmission of information (as disclosed by Sillay) into the method and system for identifying an individual exposed to an illness carried by another incorporating a personal apparatus capable of storing information and implementing encryption and decryption data transmission (as disclosed by the combination of Colston and Lichti). One of ordinary skill in the art would have been motivated to incorporate the feature of decryption keys and encryption keys and other processes when transmitting information for medical purposes and emergency diagnosis purposes and giving the users the option to permit the transmission of information because it would data for the specific purpose of research acquired in a meaningful way for aggregation and dissemination to others based upon permissions and queries presented to develop a specific cohort database (see at least Sillay: ¶ 175).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of decryption keys and encryption keys and other processes when transmitting information for medical purposes and emergency diagnosis purposes and giving the users the option to permit the transmission of information (as disclosed by Sillay) into the method and system for identifying an individual exposed to an illness carried by another incorporating a personal apparatus capable of storing information and implementing encryption and decryption data transmission (as disclosed by the combination of Colston and Lichti), See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of decryption keys and encryption keys and other processes when transmitting information for medical purposes and emergency diagnosis purposes and giving the users the option to permit the transmission of information into the method and system for identifying an individual exposed to an illness carried by another incorporating a personal apparatus capable of storing information and implementing encryption and decryption data transmission). See also MPEP § 2143(I)(A).

Referring to Claim 2, 10 and 17 (substantially similar in scope and language), the combination of Colston, Lichti and Sillay teaches claim 1, 9 and 16; the combination of Colston, Lichti and Sillay further teaches wherein in the case the identification number of the second mobile device matches the identification number associated with the individual carrying the illness based on the exposure analysis, the conducting an exposure analysis further comprising: 
decrypting the set of data
Lichti teaches that the system incorporates encryption and decryption methods and systems in order to protect the information transmitted over the network (see at least Lichti: ¶ 99 and 104).
searching the set of data 
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
adding a user associated with the first mobile device to a list of individuals potentially exposed to the illness in the case that the first mobile device was within the criteria thresholds of the second device
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.
Colston discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 
Colston further discloses the system receiving a notification indicating the device name (identification number) (see at least Colston: Fig. 2 and ¶ 30). 
Examiner notes that the system provides the method step of obtaining an exposure alert when the system is searched to identify various devices and their identification number, the system then allows for a further exposure analysis of the device by comparing the various exposure information such as duration and proximity between the devices.

Referring to Claim 3, 11 and 18 (substantially similar in scope and language), the combination of Colston, Lichti, and Sillay teaches claim 2, 10 and 17; Colston further discloses the method further comprising generating a notification to the user of a potential exposure to the illness, the notification comprising a recommended procedure for responding to the potential exposure.
Colston discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 23, 25, 34 and 36). Examiner notes that the identified individuals amounts to listing out the exposed individuals in order to transmit a message specifically to the individuals that were potentially exposed. 
Lichti teaches that the system generates and transmits a notification to users via an alert when they have potentially been exposed and the alert contains information or direction on precautions to take (see at least Lichti: ¶ 93).

Referring to Claim 4, and 12 (substantially similar in scope and language), the combination of Colston, Lichti, and Sillay teaches claim 2 and 10; the combination of Colston and Lichti further teaches the wherein: 
the set of data further comprises: an identification number of at least one contacted mobile device, a distance between the contacted mobile device and the first mobile device and a duration that the contacted mobile device is within a specified distance to the first mobile device, and 
Colston discloses the system recording information such as an identification number of a mobile device and the distance between an interest of study and the mobile device (see at least Colston: ¶ 30). Colston further discloses recording duration data related to a plurality of devices and the length of time the devices spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). Colston discloses that the system tracks the location of uninfected users and compares the location to infected users in order to maintain the exposure amount of infected individuals on the population (see at least Colston: ¶ 30-31 and 36).
Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).
a time of the contact the method further comprising: conducting a second exposure analysis of the decrypted set of data for an identification of a mobile device that the first mobile device contacted subsequent to a time that the first mobile device detected the second mobile device
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). 
Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.

Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking and reporting device to connect to the server over to network to provide location and temporal information related to the mobile resource. 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).

Referring to Claim 6, 14 and 20 (substantially similar in scope and language), the combination of Colston, Lichti, and Sillay teaches claim 1, 9 and 16; the combination of Colston, Lichti, and Sillay further teaches the conducting an exposure analysis comprising: 
presenting, in response to the exposure analysis concluding that a user of the first mobile device may have been exposed to the illness, the user with an option to report the exposure;
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the 
Colston further discloses the system receiving a notification indicating the device name (identification number) (see at least Colston: Fig. 2 and ¶ 30). 
Examiner notes that the system provides the method step of obtaining an exposure alert when the system is searched to identify various devices and their identification number, the system then allows for a further exposure analysis of the device by comparing the various exposure information such as duration and proximity between the devices. Examiner notes that Colston provides a user, in response to the exposure analysis, an option to report the exposure (see at least Colston: ¶ 10-12 and 31-33).
Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking and reporting device to connect to the server over to network to provide location and temporal information related to the mobile resource. 

reporting, responsive to the user selecting the option, an identification number of the first mobile device to a public health authority 
Specifically, Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
Colston further discloses identifying individuals that have been potentially exposed to or infected by a diseased individual and notifying these individuals (see at least Colston: Abstract, ¶ 9-11, 23, 25, 34 and 36). Examiner notes that the identified individuals amounts to listing out the exposed individuals in order to transmit a message specifically to the individuals that were potentially exposed. 

Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking and reporting device to connect to the server over to network to provide location and temporal information related to the mobile resource. 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).

Referring to Claim 19, the combination of Colston, Lichti, and Sillay teach the computer program product of claim 17; the combination of Colston, Lichti, and Sillay teach the computer readable storage device further comprising instructions to: 
the set of data further comprises: an identification number of at least one contacted mobile device, a distance between the contacted mobile device and the first mobile device, and a duration that the contacted mobile device is within a specified distance to the first mobile device, and a time of the contact the computer readable hardware storage device further comprising instructions to:
Colston discloses the system recording information such as an identification number of a mobile device and the distance between an interest of study and the mobile device (see at least Colston: ¶ 30). Colston further discloses recording duration data related to a plurality of devices and the length of time the devices spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). Colston discloses that the system tracks the location of uninfected users and compares the location to infected users in order to maintain the exposure amount of infected individuals on the population (see at least Colston: ¶ 30-31 and 36).
Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system allows for periodic monitoring that can be set up to various settings in order to have the tracking 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).
conduct a second exposure analysis of the decrypted set of data for an identification of a mobile device that the first mobile device contacted subsequent to a time that the first mobile device detected the second mobile device
Specifically, Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.
examine the decrypted set of data of the first mobile device based on criteria thresholds comprising: a distance, a duration, and an incubation time; determine if a third mobile device was within the criteria thresholds of the mobile device; and notify a user of the third mobile device based on the examination
Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36).
Specifically, Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). 
Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.
Lichti teaches a method and system for tracking and managing mobile resources associated to users such as individuals who have contracted a disease or some contagion (see at least Lichti: ¶ 93-97). 
Lichti further teaches that the mobile resources (the user device) houses a tracking and reporting device that periodically submits information (checks) to the server system to determine exposure to a disease (see at least Lichti: ¶ 6, 38, 43, and 86). Lichti teaches the tracking system 
Furthermore, Lichti teaches it is known for the system to receive the location and temporal information from the tracking and reporting devices and comparing the information to thresholds and mitigating factor information. The system determines whether or not to generate a notification related to a potential or likelihood of exposure to the user and then provides the user the capabilities of reporting this information to the CDC (see at least Lichti: ¶ 93-97). 
Examiner notes that Lichti provides a system and method for reporting information such as location and duration of contact with people who have potentially been exposed to a hot spot or person with an infectious disease. The system generates notifications to the users of the system of potential exposure and their individual chance of infection and then states that after the notifications have been sent to the user, the information may be forwarded to health care personnel or the CDC (see at least Lichti: ¶ 93).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030204130 to Colston et al. (hereinafter Colston) in view of U.S. Patent Application Publication No. 20150066557 to Lichti in view of U.S. Patent Application Publication No. 20140257047 to Sillay et al. (hereinafter Sillay) in view of U.S. Patent Application Publication No. 20040078146 to Lombardo et al. (hereinafter Lombardo).
Referring to Claim 5 and 13 (substantially similar in scope and language), the combination of Colston, Lichti, and Sillay teaches claim 4 and 12; The combination of Colston, Lichti, and Sillay further teaches the second exposure analysis comprising: 
examining the decrypted set of data of the first mobile device based on criteria thresholds comprising: a distance, a duration, and an incubation time
Specifically, Lichti teaches that the system incorporates encryption and decryption methods and systems in order to protect the information transmitted over the network (see at least Lichti: ¶ 99 and 104).
Colston discloses that the system incorporates a proximity threshold with respect to an infected individual (see at least Colston: Abstract). Colston discloses that the system conducts exposure analysis on the location and durational aspects of individual user devices upon the determination that an individual carrying a device has been diagnosed with a disease (see at least Colston: ¶ 30-36). Colston further discloses recording duration data related to the device and the length of time the device spent at a specific proximity away from an position of interest (see at least Colston: ¶ 25, 29-31 and 34-36). 
Colston further discloses the use of a “sliding scale” when determining if and when to notify users based on their exposure (see at least Colston: ¶ 30-34). Examiner notes that the 
Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.
Lichti teaches it is known for the system to receive the location and temporal information from the tracking and reporting devices and comparing the information to thresholds and mitigating factor information. The system determines whether or not to generate a notification related to a potential or likelihood of exposure to the user and then provides the user the capabilities of reporting this information to the CDC (see at least Lichti: ¶ 93-97). 
Examiner notes that the combination of Colston, Lichti, and Sillay does not explicitly state that incubation time is used when determining and examining exposure information (further addressed below).
determining if a third mobile device was within the criteria thresholds of the first mobile device; and notifying a user of the third mobile device based on the examination.
Specifically, Colston discloses that the system is used to monitor peer-to-peer interaction based on temporal and locational information of each user (see at least Colston: ¶ 7, 25, 27). Examiner notes that the system monitors a plurality of devices and when one device identified as either an infected individual or a person with potential exposure, the system notifies first, second, third, fourth, etc. devices to identify each device that was potentially exposed to the disease.

Lichti teaches it is known for the system to receive the location and temporal information from the tracking and reporting devices and comparing the information to thresholds and mitigating factor information. The system determines whether or not to generate a notification related to a potential or likelihood of exposure to the user and then provides the user the capabilities of reporting this information to the CDC (see at least Lichti: ¶ 93-97). 
The combination of Colston, Lichti, and Sillay does not explicitly state that incubation time is used when determining and examining exposure information.
Lombardo teaches it is known to examine information related to each devices individual time series such as comparing the incubation time with the duration a device spent within the set parameters of the exposure analysis (see at least Lombardo: ¶ 39). Lombardo reference is directed to an early detection method and system for identifying exposure to an agent active on a biological population by collecting data using personal devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of analyzing incubation time when determining exposure levels of a device (as disclosed by Lombardo) into the method and system for identifying an individual exposed to an illness carried by another (as disclosed by the combination of Colston, Lichti, and Sillay). One of ordinary skill in the art would have been motivated to incorporate the feature of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of analyzing incubation time when determining exposure levels of a device (as disclosed by Lombardo) into the method and system for identifying an individual exposed to an illness carried by another (as disclosed by the combination of Colston, Lichti, and Sillay), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of analyzing incubation time when determining exposure levels of a device into the method and system for identifying an individual exposed to an illness carried by another). See also MPEP § 2143(I)(A).


Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030204130 to Colston et al. (hereinafter Colston) in view of U.S. Patent Application Publication No. 20150066557 to Lichti in view of U.S. Patent Application Publication No. 20140257047 to Sillay et al. (hereinafter Sillay)) in view of U.S. Patent Application Publication No. 20180046766 to Deonarine el al. (hereinafter Deonarine). 
Referring to claim 8, 15, and 21 (substantially similar in scope and language), the combination of Colston, Lichti, and Sillay teaches the method of claim 1, computer system of claim 9 and the computer product of claim 16; 
Lichti teaches that the system incorporates encryption and decryption methods and systems in order to protect the information transmitted over the network (see at least Lichti: ¶ 5, 7, 11, 16, 30-32, 39, 43, 58, 99 and 104).
The combination fails to state wherein the data store is stored as a blockchain located in a blockchain database in a cloud environment.
However, the combination of Colston, Lichti, and Sillay does not explicitly state: wherein the data store is stored as a blockchain located in a blockchain database in a cloud environment.
However, Deonarine, which like Colston, Lichti, and Sillay, talks about rapid tracking of medical information, teaches it is known to store medical, genetic, and bio-medical information that is monitored and tracked over a network as a blockchain and/or a public or private distributed cryptographic hash ledger (see at least Deonarine: Abstract, ¶ 8-11, 22, 24, 27-32, and 36-37). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing medical information that is transmitted over a 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing medical information that is transmitted over a network in a distributed ledger or blockchain (as disclosed by Deonarine) to the known method and system for identifying an individual exposed to an illness carried by another individual which incorporates encryption and decryption techniques and methods (as disclosed by the combination of Colston, Lichti, and Sillay) to track information associated with disease diagnosis or disease transmission in a decentralized way which allows for such information to be traced, audited, anonymized, encrypted, and then safely and securely transmitted/distributed, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their See also MPEP § 2143(I)(D).

Response to Arguments
Applicant's arguments filed on the 5th day of February, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are moot considering they are directed to submitted amended claim language which has been addressed above in the applied rejection. The amendments presented necessitated further search and consideration that identified new prior art. The new prior art has been applied to the combination and the reasons and rationales for combining the references has been presented in the applied rejection. The claims stand rejected. 
The Applicant’s arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689